Order entered November 16, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00537-CV

  JOSEPH ASHMORE, JR., ALLAN CLARK AND FINANCIAL RISK SPECIALISTS,
                            INC., Appellants

                                              V.

             JMS CONSTRUCTION, INC. AND DAVID PERLEY, Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-13260

                                          ORDER
       We GRANT appellant Joseph Ashmore, Jr.’s second unopposed motion for extension of

time to file brief and ORDER the brief be filed no later than December 10, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE